I am of the opinion that the action of the trial court upon remand was proper and that its judgment in decreeing a divorce upon the grounds of extreme cruelty and habitual drunkenness is amply supported by the evidence in the record before us.
The Court of Appeals upon the first hearing of this matter found error in one respect only. That was that the finding of the court on the ground of gross neglect of duty was manifestly against the weight of the evidence, and the court added, "this court does not find any other errors apparent upon the record." Since there was no error in the trial court on the admission or rejection of evidence and no error as to the rulings of the trial court on the various motions and objections made, the first and only error that intervened occurred in the ratiocinations of the trial judge when he decided to issue a decree upon the first ground alleged in the petition. And, there being no other error in the record, it was entirely proper for the trial court, under the two options given to it by the Court of Appeals, to consider the case upon the record of the first trial, especially so in the absence of any request or motions on behalf of either of the parties for a trial de novo.
The Supreme Court of Ohio said in 1853 in Commissioners ofMontgomery County v. Carey, 1 Ohio St. 463, 466:
"* * * And we are all of opinion that the judgment of the Court of Common Pleas, having been reversed for an error committed at a subsequent stage of the proceedings, the cause may be taken up by the court below, at the point where the first error was committed, and proceeded with, as in other cases, to final judgment; and that it was not necessary, upon such further hearing, upon procedendo, to introduce new or other proof of what was thus ascertained from the record."
The Court of Appeals for Cuyahoga County has said in RichmanBrothers Co. v. Amalgamated Clothing Workers, 101 Ohio App. 459,465: *Page 242 
"It should be emphasized, we think, that the action of this court in reversing this cause and remanding it for further proceedings had the effect of reinstating the cause to Common Pleas Court in statu quo ante. In other words, the compelling and inevitable effect of our reversal and order of remand is to reinstate the cause to the docket of the Common Pleas Court in precisely the same condition that obtained before the dismissal of the petition when it came on for final hearing."
I disagree with the majority here when it concludes that "Having in its original judgment granted a divorce solely on the ground of gross neglect of duty, it follows that the trial court, having tried the other issues, concluded that the grounds of extreme cruelty and habitual drunkenness did not exist."
I do not agree that the presumption as to conclusiveness of judgments has any bearing on this case while it is under appeal and in this I think I am supported by the following statement from 31 Ohio Jurisprudence (2d), 709, Section 253:
"Numerous references are made in the cases to the `finality of judgments.' This is applicable to judgments of trial courts, even though subject to appeal, as long as the judgment remains unreversed, unmodified, and unvacated * * * a judgment upon the merits, rendered by a court of competent jurisdiction, is a final determination or adjudication of the claims and rights of the parties; * * * of the issues, or material facts, of matters necessarily, properly, or directly in issue; and, under proper circumstances, of questions which might have been litigated therein, * * *. Such a judgment is conclusive and binding as between the parties and privies, though subject to vacation or modification, while the judgment remains in force — that is to say, unless an appeal has been taken, or until the judgment is reversed or set aside by a direct proceeding for that purpose in a court of competent jurisdiction." (Emphasis added.)
In direct contrast to the presumption indulged in by the majority herein, it can, with better logic, in my opinion, be presumed that having heard the evidence as to all the issues presented, the trial court held that the grounds of extreme cruelty and habitual drunkenness did exist, as it subsequently did find on the same evidence, but preferred to grant the divorce upon the innocuous or more common ground of gross neglect. This is a very common custom of trial judges in divorce cases and is so *Page 243 
recognized in the texts, as, for instance, the following from 17 American Jurisprudence, 517, 518, Section 373:
"* * * While the practice of drawing full and explicit findings upon every issue is to be encouraged, there are cases where no interest would be thus served. The omission may be excused where the findings, although drawn with all the modesty that chaste expression permits, would yet make a record that might stand to shame the victim of a hapless marriage."
In my opinion, the judgment of the trial court should be affirmed.
YOUNGER, P. J., GUERNSEY and MIDDLETON, JJ., of the Third Appellate District, sitting by designation in the Sixth Appellate District.